Citation Nr: 1601729	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a headache disability, to include migraines, and to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1954 to May 1958 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlements to service connection for migraine headaches, a low back disability, a left leg and foot disability, a bilateral hearing loss disability, and a tinnitus disability.  The Veteran appealed the denials in this decision and the matters were previously before the Board in December 2014, at which time the Board remanded them for further evidentiary development.  

In an August 2015 rating decision, the RO in Oakland, California, which is the Agency of Original Jurisdiction (AOJ) for the Veteran's case, granted the claims of entitlement to service connection for a low back disability, a left lower extremity disability, a bilateral hearing loss disability, and a tinnitus disability.  As these decisions constitute the full grant of benefits sought on appeal, these matters are not before the Board; thus, the only matter for consideration in this case is the issue of entitlement to service connection for a headache disability, to include migraines, and to include as due to exposure to ionizing radiation.  The Board finds that there has been substantial compliance with its December 2014 remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled to testify via videoconference from the RO in Oakland in October 2014.  The RO notified him of the time and place of the hearing by a September 2015 letter.  The Veteran did not report for his October 2014 Board hearing, and he did not provide an excuse or request a postponement of the hearing.  As the Veteran has not requested that a Board Hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran participated in a radiation risk activity during service.

2.  After resolving all doubt in the Veteran's favor, the evidence is at least in equipoise in showing that his headache disability, to include migraines, manifested during his military service and that it is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disability, to include migraines, and to include as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Among the Veteran's contentions are that his headache disability may have been caused by his in-service exposure to radiation as a result of his participation in atmospheric detonation of nuclear devices during Operation Redwing in 1956.  The record shows that he was exposed to ionizing radiation from nuclear testing between April 1956 to September 1956 onboard the USS Catamount, which participated in atmospheric testing of nuclear weapons in the Pacific Ocean.  An August 1993 radiation dose assessment report also indicated that he served aboard the USS Catamount until May 1958.  

VA considers a "radiation exposed Veteran" as one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes on-site participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309.  Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and, (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  The Board finds that the Veteran participated in a radiation risk activity during his military service; however, as his headache disability, to include migraines, is not a listed disease subject to presumptive service connection based on participation in a "radiation-risk activity," these presumptive provisions are not implicated in this case.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, in the absence of entitlement based on a presumptive basis, the Board will consider whether service connection may be established on a direct basis.

Initially, the Board notes that he has a currently diagnosed headache disability.  Specifically, a July 2015 VA examiner diagnosed him with migraine including migraine variants following a physical examination and review of his pertinent records.  Thus, the first element of service connection is met.  

In regards to the existence of an in-service injury or disease, the Veteran's September 1954 entrance examination report and May 1958 separation examination report are silent as to complaints of or treatment for a headache disability or headache symptoms.  However, a July 1957 service treatment record indicates that he had headache symptoms, along with a fever and a sore throat.  He was diagnosed with a common cold.  Additionally, many VA treatment records indicate that his headache and migraine symptoms onset in 1956, and that they have continued ever since.  For example, a June 1994 VA treatment record indicates that his cluster migraines onset in 1956 and a December 1994 VA medical progress note showed that his headaches started in 1956.  Likewise, a November 1996 VA progress note stated that his headaches began in 1957 and that they have continued since.  

Furthermore, the Veteran has consistently stated throughout this appeal, including in a July 2006 statement in support of his claim, that he was treated onboard his assigned vessel in service for headaches, and that these headache disability symptoms have continued since.  The Board notes that the Veteran is competent to report symptoms and severity of his headache disability, as such symptoms are capable of lay observation.  Thus, after resolving all doubt in his favor, the evidence is at least in equipoise in showing that his headache disability, to include migraines, manifested during his military service.   

Regarding the third element of direct service connection, the Board notes that in addition to the medical and lay evidence mentioned above, the claims file includes a July 2015 VA examination report in which the examiner reviewed the Veteran's records, performed an in-person examination, and took down his self-reported history and symptoms.  After diagnosing him with migraine including migraine variants, this examiner noted that he has had uncomplicated migraine headaches since 1957.  The migraine symptoms present as throbbing pain in the posterior region, which radiate to the frontal and orbital regions, and are associated with photophobia, phonophobia, nausea, and vomiting.  The symptoms occur once every month and can last a day, but these headaches have gradually improved since their onset.  

After conducting the in-person evaluation, this examiner determined that his migraine headaches are less likely than not caused by his in-service exposure to ionizing radiation.  In addition to the July 2015 examination, this examiner also provided an addendum medical opinion in August 2015.  In this addendum opinion, the examiner again indicated that it was less likely than not that the Veteran's headaches are due to his exposure to ionizing radiation in service because there was a two-year gap between radiation exposure and the onset of his headaches in 1957.  

In light of this evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise in showing that his current headache disability, to include migraines, is etiologically related to his military service.  Specifically, while the VA examiner's July 2015 and August 2015 medical opinions indicate that his current migraine disability is not due to radiation exposure, the examiner acknowledged and indicated that his headaches began in service, i.e., in 1957, and that they have been present ever since.  The VA examiner's opinions are highly probative evidence as to the onset and causal relationship between the Veteran's service and his current disability due to the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  Moreover, this conclusion is buttressed by the Veteran's repeated contentions that his headache symptoms have been present since service and the documented history of the presence of these headache symptoms in VA treatment records noted above.  

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for a migraine disability is warranted.  Thus, the Veteran's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for a headache disability.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

Entitlement to service connection for a migraine disability is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


